 


 HR 7120 ENR: To amend the Federal Election Campaign Act of 1971 to extend through 2023 the authority of the Federal Election Commission to impose civil money penalties on the basis of a schedule of penalties established and published by the Commission.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 7120 
 
AN ACT 
To amend the Federal Election Campaign Act of 1971 to extend through 2023 the authority of the Federal Election Commission to impose civil money penalties on the basis of a schedule of penalties established and published by the Commission. 
 
 
1.Extension of administrative penalty authority of Federal Election Commission through 2023 
(a)Extension of authoritySection 309(a)(4)(C)(v) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(a)(4)(C)(v)) is amended by striking December 31, 2018 and inserting December 31, 2023. (b)Effective dateThe amendment made by subsection (a) shall take effect on the earlier of— 
(1)December 31, 2018; or (2)the date of the enactment of this Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
